Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Deryck D. Richardson, Ph.D., LLC,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-662
Decision No. CR2914
Date: September 4, 2013
DECISION
CGS Administrators, LLC (CGS), an administrative contractor acting on behalf of the
Centers for Medicare & Medicaid Services (CMS), determined that Deryck D.
Richardson, Ph.D., LLC, Petitioner, was not eligible for enrollment in the Medicare
program earlier than September 17, 2012, and that Petitioner could not submit claims for
payment of services performed or delivered earlier than August 18, 2012.’ Petitioner
appealed. For the reasons stated below, I affirm CGS’s determination.

I. Case Background and Procedural History

Petitioner had been previously enrolled in Medicare as a supplier. On September 27,
2011, CGS issued a revalidation request to Petitioner requiring him to resubmit complete

' CMS initially assigned August 19, 2012 as Petitioner’s retrospective billing date. I

note that 30 days prior to September 17, 2012 was actually August 18, 2012. CMS
acknowledges that CGS received Petitioner’s approvable reactivation application on
September 17, 2012 and granted him a 30-day period of retrospective billing prior to the
receipt of his application. I assume the assignment of August 19, 2012 for the
retrospective billing date was a clerical error. See CMS Br. at 3 n.1. Therefore, I correct
the date of retrospective billing from August 19 to August 18, 2012 without further
discussion. See Kate Paylo, DAB CR2232, at 3 n.4 (2010).
enrollment information within 60 days. CMS Ex. 1. On December 9, 2011, upon
receiving no response from Petitioner, CGS issued a “Do Not Forward” letter to
Petitioner warning that claims would not be forwarded for payment because of his failure
to respond to the revalidation request, and repeating the need for Petitioner to complete
the revalidation request. CMS Ex. 2. On December 28, 2011, CGS notified Petitioner
that Petitioner’s enrollment was deactivated because no revalidation application had been
received. CMS Ex. 3.

Nine months later, on September 17, 2012, CGS received Petitioner’s Medicare
reactivation enrollment application. CMS Ex. 4. CGS requested additional information
on September 27 and October 9, 2011. CMS Exs. 5, 6. On October 23, 2012, CGS
approved Petitioner’s Medicare enrollment application with an effective date of
September 17, 2012, and a retrospective billing date of August 19, 2012. CMS Ex. 7.

By letter dated October 29, 2012, Petitioner requested reconsideration of his effective
date. CMS Ex. 8. Ina February 13, 2013 reconsideration determination, CGS affirmed
its initial decision concerning Petitioner’s effective date and explained that Petitioner’s
valid approvable reactivation application was received on September 17, 2012, and that
August 19, 2012 was the retrospective billing date. CMS Ex. 9, at 2. By letter dated
April 16, 2013, Petitioner timely filed a request for a hearing with the Departmental
Appeals Board (Board), Civil Remedies Division.

Following my April 18, 2013 Acknowledgment and Initial Docketing Order, CMS filed a
Motion for Summary Disposition (CMS Br.) and ten exhibits (CMS Exs. 1-10).
Petitioner did not file a response. On June 11, 2013, I issued an Order to Show Cause.
Petitioner responded to the Order to Show Cause on June 17, 2013. Petitioner stated in
his response to the Order to Show Cause that it was not his intent to abandon the request

> CGS inaccurately characterized August 19, 2012 as Petitioner’s “effective date” rather
than Petitioner’s “retrospective billing date.” CMS Exs. 7, 9. In this case, the “effective
date” is the date a contractor receives a required enrollment application that it later is able
to process to approval. See 42 C.F.R. § 424.520(d). However, CMS and its contractors
may grant retrospective billing privileges up to 30 days prior to the effective date. See
42 C.F.R. § 424.521(a)(1). Here, CGS determined the date it received Petitioner’s
enrollment application was September 17, 2012, which is the date it should have properly
referenced as the effective date. Thus, the earliest date for retrospective billing privileges
that could be granted to Petitioner was 30 days prior to September 17, 2012, which is
August 18, 2012. To be consistent with the relevant regulations, this decision uses
“effective date” in later sections to refer to Petitioner’s effective date of enrollment, not
the date when Petitioner’s retrospective billing began and hereafter corrects the
retrospective billing date from August 19 to August 18, 2012.

for hearing but that he had “nothing further to add.” Petitioner’s Response to Order to
Show Cause. Since Petitioner did not object to CMS’s exhibits, I admit CMS Exs. 1-10.

II. General Authority

The Social Security Act (Act) authorizes the Secretary of the Department of Health and
Human Services (Secretary) to promulgate regulations governing the enrollment process
for providers and suppliers. Act §§ 1102, 1866(j); 42 U.S.C. §§ 1302, 1395ce(j). Under
the Secretary’s regulations, a provider or supplier that seeks billing privileges under
Medicare must “submit enrollment information on the applicable enrollment application.
Once the provider or supplier successfully completes the enrollment process ... CMS
enrolls the provider or supplier into the Medicare program.” 42 C.F.R. § 424.510(a).

A “provider or supplier must submit a complete enrollment application and supporting
documentation to the designated Medicare fee-for-service contractor,” and the application
should include “complete . . . responses to all information requested within each section
as applicable to the provider or supplier type.” 42 C.F.R. § 424.510(d)(1)-(2).

The effective date of enrollment for nonphysician practitioners is established as follows:

The effective date for billing privileges for . . . nonphysician practitioners

. .. and nonphysician practitioner organizations is the later of the date of
filing of a Medicare enrollment application that was subsequently approved
by a Medicare contractor or the date an enrolled . . . nonphysician
practitioner first began furnishing services at a new practice location.

42 CFR. § 424.520(d).
In addition, CMS permits limited retrospective billing, such that:

[NJonphysician practitioners . . . and nonphysician practitioner
organizations may retrospectively bill for services when a. . . nonphysician
practitioner or . . . a nonphysician practitioner organization have met all
program requirements, including State licensure requirements, and services
were provided at the enrolled practice location for up to—

(1) 30 days prior to their effective date if circumstances precluded
enrollment in advance of providing services to Medicare beneficiaries, or
(2) 90 days [in certain emergencies.]

42 CFR. § 424.521 (a).

A provider or supplier “deactivated for any reason other than nonsubmission of a claim”
is required to “complete and submit a new enrollment application to reactivate its
Medicare billing privileges or, when deemed appropriate, at a minimum, recertify that the
enrollment information currently on file with Medicare is correct.” 42 C.F.R.
§ 424.540(b)(1).

II. Issue

Whether CMS had a legitimate basis for finding that September 17, 2012, was the
effective date for Petitioner’s Medicare enrollment and that Petitioner could
retrospectively bill for services rendered to Medicare beneficiaries on or after August 18,
2012.

IV. Discussion

My findings of fact and conclusions of law are set forth in italics and bold in the
discussion captions of this decision.

a. This case is appropriate for summary judgment.

CMS argues that it is entitled to summary judgment. The Board has explained the
standard for summary judgment:

Summary judgment is appropriate when the record shows that there is no
genuine issue as to any material fact, and the moving party is entitled to
judgment as a matter of law. . . . The party moving for summary judgment
bears the initial burden of showing that there are no genuine issues of
material fact for trial and that it is entitled to judgment as a matter of

law. ... To defeat an adequately supported summary judgment motion, the
non-moving party may not rely on the denials in its pleadings or briefs, but
must furnish evidence of a dispute concerning a material fact — a fact that, if
proven, would affect the outcome of the case under governing law. . . . In
determining whether there are genuine issues of material fact for trial, the
reviewer must view the evidence in the light most favorable to the non-
moving party, drawing all reasonable inferences in that party’s favor.

Senior Rehabilitation and Skilled Nursing Center, DAB No. 2300, at 3 (2010) (citations
omitted). An Administrative Law Judge’s (ALJ) role in deciding a summary judgment
motion differs from the ALJ’s role in resolving a case after a hearing. In the context of
summary judgment, the ALJ should not assess credibility or evaluate the weight of
conflicting evidence. Holy Cross Village at Notre Dame, Inc., DAB No. 2291, at 5
(2009). The Board has further stated, “[i]n addition, it is appropriate for the tribunal to
consider whether a rational trier of fact could regard the parties’ presentation as sufficient
to meet their evidentiary burden under the relevant substantive law.” Dumas Nursing and
Rehabilitation, L.P., DAB No. 2347, at 5 (2010).
CMS argues that it is entitled to summary judgment in this case “because the material
facts are undisputed.” CMS Br. at 5. Petitioner has not disputed the material fact in this
case, specifically, that CGS received an approvable reactivation application on September
17, 2012 and not before. Therefore, I agree with CMS that summary judgment is
appropriate.

b. CGS’s September 17, 2012 receipt of Petitioner’s reactivation enrollment
application necessarily determines Petitioner’s effective date and retrospective
billing date.

After a supplier is deactivated for any reason other than nonsubmission of claims, a new
application is required to reactivate the supplier’s participation in Medicare. 42 C.F.R.
§ 424.540(b)(1). For a reactivation application, the effective date and retrospective
billing privileges date are determined in accordance with 42 C.F.R. §§ 424.520(d) and
424.521(a)(1). Mobile Vision, Inc., DAB CR2124 (2010); Shalbhadra Bafna, M.D.,
DAB CR2419 (2011). “The regulation does not distinguish between ‘new enrollee’ and
‘reactivation’ applications, when determining the effective date of a... [supplier’s]
participation in Medicare. Shalbhadra Bafna, M.D., DAB CR2419, at 3.

The effective date for enrollment for nonphysician practitioners and nonphysician
practitioner organizations, among others, is “the /ater of the date of filing of a Medicare
enrollment application that was subsequently approved by a Medicare contractor or the
date an enrolled . . . nonphysician practitioner first began furnishing services at a new
practice location.” 42 C.F.R. § 424.520(d) (emphasis added). The “date of filing” is the
date that the Medicare contractor “receives” a signed provider or supplier enrollment
application that the Medicare contractor is able to process to approval. 73 Fed. Reg.
69,725, 69,769 (Nov. 19, 2008). It is undisputed that CGS received an approvable
enrollment application on September 17, 2012. Under the regulations, Petitioner’s
effective date is September 17, 2012, and his retrospective billing date is August 18,
2012, 30 days before his enrollment application was received. 42 C.F.R. §§ 424.520(d)
and 424.521(a)(1).

In Petitioner’s reconsideration request he states that he was ‘terminated on 12-09-2011
after I had not responded to a revalidation request on a timely basis . . . in early October
2012... mailed in the 8551 with supporting documents.” CMS Ex. 8, at 1-2 (referring to
CGS’s request for additional information in October of 2012 after receiving Petitioner’s
application of September 17, 2012). Petitioner admits that he was indeed terminated for
failure to respond to a revalidation request and Petitioner does not dispute the date that
his reactivation enrollment application was received. CMS Ex. 4. Therefore, I conclude
that Petitioner’s effective date of September 17, 2012 was correctly determined. I also
correct the date of retrospective billing from August 19 to August 18, 2012, as I
previously mentioned in this decision.
c. Tam unable to grant Petitioner’s request for an earlier effective date based
on equitable estoppel.

Petitioner admits in his hearing request that “my application was filed too late to have the
most favorable effective date.” CMS Ex. 10. Petitioner claims that he “‘anticipated” that
all billing privileges would be retroactively restored to the deactivation date. CMS Ex. 8.
In his hearing request, he claims that this belief was based on information obtained from
an unnamed person “in charge of applications.” CMS Ex. 10.’ Further, Petitioner claims
that the delay in filing the reactivation application was due to his need to care for his wife
due to her poor health and the complexity of the enrollment process. Finally, Petitioner
asserts that he continued seeing his Medicare clients and that he provided “thousands of
dollars of services” to them that have not been reimbursed. CMS Ex. 10.

Petitioner’s arguments amount to a claim of equitable estoppel or equitable relief. It is
well-established by federal case law, and in Board precedent, that: (1) estoppel cannot be
the basis to require payment of funds from the federal fisc; (2) estoppel cannot lie against
the government, if at all, absent a showing of affirmative misconduct, such as fraud; and
(3) Lam not authorized to order payment contrary to law based on equitable grounds.
See, e.g., Armin Aalami Harandi, DAB CR2682 (2013); Office of Personnel Mgmt. v.
Richmond, 496 U.S. 414 (1990); Heckler v. Community Health Services of Crawford
County, Inc., 467 U.S. 51, 63 (1984); Oklahoma Heart Hosp., DAB No. 2183, at 16
(2008); Wade Pediatrics, DAB No. 2153, at 22 n.9 (2008), aff'd, 567 F.3d 1202 (10th
Cir. 2009). Petitioner does not allege any affirmative misconduct here and I cannot grant
the relief that Petitioner requests.

lam not without sympathy for Petitioner’s predicament, but it must be noted that a good
portion of that predicament is of his own making. Entities that would participate in
Medicare as providers or suppliers are responsible for making themselves aware of, and
for complying promptly and carefully with, all the regulatory provisions that govern their
eligibility. Such entities may choose to ignore or disregard those provisions as trivial or
bothersome, but they do so at peril of that eligibility. Manor of Wayne Skilled Nursing
and Rehabilitation, DAB No. 2249, at 11 (2009); Cary Health and Rehabilitation Center,
DAB No. 1771, at 21 n.5 (2001); Kids Med (Delta Medical Branch), DAB CR2494
(2012); Brookside Rehabilitation and Care Center, DAB CR1541 (2006); The Heritage
Center, DAB CR1219 (2004).

Petitioner cannot argue, in any event, that he filed a complete application on an earlier
date than CMS determined or that the contractor or CMS incorrectly applied the

> A claim that a provider or supplier received incorrect information from an unidentified
Medicare contractor’s employee does not amount to a credible showing of affirmative
misconduct.
regulatory criteria. | am without authority to order either CGS or CMS to provide an
exemption to Petitioner under the regulations set forth at 42 C.F.R. §§ 424.520(d) and
424.521(a). Ihave no authority to extend the retrospective billing period for Petitioner in
this circumstance or ignore the clear requirements of the regulations governing his
enrollment in Medicare. See Kate E. Paylo, DAB CR2232, at 14-15. Even accepting all
of Petitioner’s assertions as true, Petitioner’s equitable arguments give me no grounds to
grant him an earlier effective date of enrollment. See US Ultrasound, DAB No. 2302, at
8 (2010) (“[n]either the ALJ nor the Board is authorized to provide equitable relief by
reimbursing or enrolling a supplier who does not meet statutory or regulatory
requirements.”).

V. Conclusion

I conclude that it is undisputed that CMS received Petitioner’s application on September
17, 2012. Iam thereby obliged to find Petitioner’s effective date of enrollment is
September 17, 2012, with a retrospective billing period starting 30 days prior, on August
18, 2012. Therefore, I grant CMS’s motion for summary judgment.

/s/
Richard J. Smith
Administrative Law Judge

